Citation Nr: 0318922	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  94-34 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
left knee medial meniscectomy, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for the residuals of 
a right first metacarpal fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


REMAND

The veteran had active duty from February 1955 to February 6, 
1959 and from February 26, 1959, to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  

Hearings were held before a Hearing Officer at the RO in 
March 1994 and May 1997, and before a member of the Board at 
the RO in August 1997.  

By letter dated in July 2003, the veteran was advised that 
the Veterans Law Judge who conducted the August 1997 hearing 
is no longer employed at the Board and that he had the right 
to another hearing by a Veterans Law Judge.  In July 2003, 
the veteran requested a hearing before a Veterans Law Judge 
at the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

Schedule the appellant for a hearing 
before a traveling member of the Board in 
accordance with applicable law.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


